 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    TROY ALEXANDER SANDERS,                         Case No.: 1:18-cv-01285-AWI-JLT (PC)

12                       Plaintiff,                   SECOND ORDER DIRECTING
                                                      PLAINTIFF TO FILE A FIRST
13            v.                                      AMENDED COMPLAINT

14    GRIMES, et al.,                                 21-DAY DEADLINE

15                       Defendants.
16

17          Plaintiff alleges that Defendants denied him access to the courts by failing to mail his

18   direct appeal of his criminal conviction. (Doc. 1.) The Court found that Plaintiff’s claims were

19   barred by the “favorable termination rule” of Heck v. Humphrey, 512 U.S. 477 (1994), and

20   dismissed this case. (Docs. 17, 19.) Plaintiff appealed. (Doc. 21.) The Ninth Circuit affirmed the

21   Court’s judgement with respect to Plaintiff’s request for release from custody, but it vacated the

22   judgment and remanded with respect to Plaintiff’s requests for relief other than release. (Doc. 26.)

23   The Court then screened Plaintiff’s complaint pursuant to 28 U.S.C. § 1915A and found that it

24   failed to state a cognizable claim, and it granted Plaintiff leave to file a first amended complaint.

25   (Doc. 28.)

26          Plaintiff filed a response to the Court’s screening order on January 2, 2020. (Doc. 33.) In

27   his response, Plaintiff provides various legal standards for mail and access to courts claims,

28   section 1983 actions, and motions to dismiss. (Id. at 2-10.) Plaintiff also provides a legal
 1   argument for why he states a cognizable access to courts claim and why he should be awarded

 2   damages for the bail he forfeited as a result of Defendants’ conduct. (Id. at 6-7, 10-11.) However,

 3   Plaintiff does not address the crux of the Court’s screening order, which is that Plaintiff fails to

 4   state a viable access to courts claim because he does not show that his underlying claim (i.e., his

 5   direct appeal in state court) is non-frivolous or arguable. (See Doc. 28 at 4.) The Court, therefore,

 6   again instructs Plaintiff to file a first amended complaint curing this deficiency.

 7          In the introduction of his response, Plaintiff also states, “[a]lthough the plaintiff had

 8   requested to amend the complaint to submit barred issues by way of §2254 petition, he believes

 9   that … Rule 15(c) … would show the existence of a common core of operative facts…. The only
10   difference would be a change from 42 U.S.C.§ 1983 to §2254 petition for writ of habeas corpus

11   by a person in custody regarding barred issues.” (Doc. 33 at 2.) It is unclear whether Plaintiff is

12   attempting to request leave to file an amended pleading in the form of a habeas petition,

13   particularly because, in his conclusion, Plaintiff’s only specific request for relief is “the

14   reimbursement of the forfeited bond amount.” (Id. at 11.)

15          To the extent that Plaintiff does request leave to file an amended pleading in the form of a

16   habeas petition, the Court denies the request. In its findings and recommendations issued in April

17   of 2019, which were adopted by the assigned District Judge, the Court informed Plaintiff that his

18   claims were not “cognizable under section 1983 until the underlying actions he complains of have

19   been reversed, expunged, declared invalid, or called into question by writ of habeas corpus.”
20   (Doc. 17 at 6; Doc. 19 at 2.) Instead of filing a habeas petition at that time, Plaintiff appealed the

21   Court’s ruling to the Ninth Circuit, which in turn held that Plaintiff’s request for release from

22   custody was barred under Heck, 512 U.S. at 487-88. (Doc. 22 at 1; Doc. 26 at 1.)

23          As the Court stated in its order denying Plaintiff’s motion for release from prison, Plaintiff

24   cannot seek both damages under section 1983 and release from custody in the same action. (See

25   Doc. 30.) Where a complaint alleges some claims that sound in habeas and others that do not, the

26   Court may dismiss the habeas claims and allow the non-habeas claims to proceed, as it has done
27   here. See Trimble v. City of Santa Rosa, 49 F.3d 583, 586 (9th Cir. 1995); Ybarra v. Reno

28   Thunderbird Mobile Home Vill., 723 F.2d 675, 681 (9th Cir. 1984). The Court will not convert a

                                                         2
 1   defective complaint containing both habeas claims and section 1983 claims into a habeas

 2   petition. See Trimble, 49 F.3d at 586.

 3           Furthermore, Plaintiff has not shown that he exhausted his habeas claims in state court, as

 4   is required by 28 U.S.C. § 2254(b). Preiser v. Rodriguez, 411 U.S. 475, 477 (1973). Since

 5   Plaintiff does not make this showing, the Court finds that leave to amend his complaint into a

 6   habeas petition would be futile. Lockheed Martin Corp. v. Network Sols., Inc., 194 F.3d 980, 986

 7   (9th Cir. 1999) (“Where the legal basis for a cause of action is tenuous, futility supports the

 8   refusal to grant leave to amend.”).

 9           Accordingly, the Court again ORDERS Plaintiff, within 21 days from the date of service
10   of this order, to file a first amended complaint curing the deficiencies identified in the Court’s

11   screening order, (Doc. 28), OR a notice of voluntary dismissal of this entire section 1983 action.

12   Any amended complaint should contain “a short and plain statement of the claim showing that the

13   pleader is entitled to relief,” Fed. R. Civ. Pro. 8(a)(2); it should not contain detailed legal

14   arguments. If Plaintiff fails to comply with this order, the Court will recommend that this

15   action be dismissed with prejudice for failure to state a claim and to obey a court order. The

16   Court also DIRECTS the Clerk’s Office to send Plaintiff a civil rights complaint form.

17
     IT IS SO ORDERED.
18

19       Dated:    January 15, 2020                              /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28

                                                         3
